 



Exhibit 10.1
ISSUING AND PAYING AGENCY AGREEMENT
[FOREIGN ISSUER WITH GUARANTY]
     This Agreement, dated as of October 25, 2005, is by and among Weatherford
International Ltd., (the “Issuer”), Weatherford International, Inc., (the
“Guarantor”) and JPMorgan Chase Bank, National Association (“JPMorgan”).
1. APPOINTMENT AND ACCEPTANCE
     The Issuer and the Guarantor hereby request that JPMorgan act as the
Issuer’s issuing and paying agent in connection with the issuance and payment of
certain promissory notes of the Issuer which are from time to time issued in the
commercial paper markets (the “Notes”), as further described herein, and
JPMorgan agrees to act as such agent upon the terms and conditions contained in
this Agreement.
2. COMMERCIAL PAPER PROGRAMS
     The Issuer may establish one or more commercial paper programs under this
Agreement by delivering to JPMorgan a completed program schedule (the “Program
Schedule”) with respect to each such program. JPMorgan has given the Issuer a
copy of the current form of Program Schedule, and the Issuer shall complete and
return its first Program Schedule to JPMorgan prior to or simultaneously with
the execution of this Agreement. In the event that any of the information
provided in, or attached to, a Program Schedule shall change, the Issuer shall
promptly inform JPMorgan of such change in writing.
3. NOTES
     All Notes issued by the Issuer under this Agreement shall be promissory
notes, guaranteed by the Guarantor, exempt from the registration requirements of
the Securities Act of 1933, as amended, and from applicable state securities
laws. The Notes may be placed by dealers (the “Dealers”) pursuant to Section 4
hereof. Notes shall be issued in either certificated or book-entry form.
4. AUTHORIZED REPRESENTATIVES
     The Issuer shall deliver to JPMorgan a certified copy of duly adopted
corporate resolutions from its Board of Directors (or other governing body)
authorizing the issuance of Notes under each program established pursuant to
this Agreement and a certificate of incumbency, with specimen signatures
attached, of those officers, employees and agents of the Issuer authorized to
take certain actions with respect to the Notes as provided in this Agreement.
The Guarantor shall deliver to JPMorgan a certified copy of duly adopted
corporate resolutions from its Board of Directors (or other governing body)
authorizing its guaranty of the Notes and a certificate of incumbency, with
specimen signatures attached, of those officers, employees and agents of the
Guarantor authorized to execute this Agreement and take certain actions with
respect to the Notes as provided in this Agreement. Each person named on any
certificate of incumbency of the Issuer or the Guarantor is hereinafter referred
to as an “Authorized Representative”. Until JPMorgan receives any subsequent
incumbency certificates, JPMorgan shall be entitled to rely on the last
incumbency certificate delivered to it by the Issuer or the Guarantor for the
purpose of determining such party’s Authorized Representatives. The Issuer and
Guarantor represent and warrant that each of its Authorized Representatives may
appoint other officers, employees and agents (the “Delegates”), including
without limitation any Dealers, to issue instructions to JPMorgan under this
Agreement, and take other actions on its behalf hereunder, provided that notice
of the appointment of each Delegate is delivered to JPMorgan in writing. Each
such appointment shall remain in effect unless and until revoked by the Issuer
or the Guarantor in a written notice to JPMorgan.

 



--------------------------------------------------------------------------------



 



5. CERTIFICATED NOTES
     If and when the Issuer intends to issue certificated notes (“Certificated
Notes”), the Issuer and JPMorgan shall agree upon the form of such Notes.
Thereafter, the Issuer shall from time to time deliver to JPMorgan adequate
supplies of Certificated Notes which will be in form then agreed, serially
numbered, and shall be executed by the manual or facsimile signature of an
Authorized Representative of each of the Issuer and the Guarantor. JPMorgan will
acknowledge receipt of any supply of Certificated Notes received from the
Issuer, noting any exceptions to the shipping manifest or transmittal letter (if
any), and will hold the Certificated Notes in safekeeping for the Issuer in
accordance with JPMorgan’s customary practices. JPMorgan shall not have any
liability to the Issuer or the Guarantor to determine by whom or by what means a
facsimile signature may have been affixed on Certificated Notes, or to determine
whether any facsimile or manual signature is genuine, if such facsimile or
manual signature resembles the specimen signature attached to the Issuer’s
certificate of incumbency with respect to such Authorized Representative. Any
Certificated Note bearing the manual or facsimile signature of a person who is
an Authorized Representative on the date such signature was affixed shall bind
the Issuer and the Guarantor after completion thereof by JPMorgan,
notwithstanding that such person shall have ceased to hold his or her office on
the date such Note is countersigned or delivered by JPMorgan.
6. BOOK-ENTRY NOTES
     The Issuer’s Book-entry notes (“Book-Entry Notes”) shall not be issued in
physical form, but their aggregate face amount shall be represented by a master
note (the “Master Note”) in the form of Exhibit A, with restricted legend as
provided in any related dealer agreement affixed thereto, executed by the Issuer
and the Guarantor pursuant to the book-entry commercial paper program of The
Depository Trust Company (“DTC”). JPMorgan shall maintain the Master Note in
safekeeping, in accordance with its customary practices, on behalf of Cede &
Co., the registered owner thereof and nominee of DTC. As long as Cede & Co. is
the registered owner of the Master Note, the beneficial ownership interest
therein shall be shown on, and the transfer of ownership thereof shall be
effected through, entries on the books maintained by DTC and the books of its
direct and indirect participants. The Master Note and the Book-entry Notes shall
be subject to DTC’s rules and procedures, as amended from time to time. JPMorgan
shall not be liable or responsible for sending transaction statements of any
kind to DTC’s participants or the beneficial owners of the Book-entry Notes, or
for maintaining, supervising or reviewing the records of DTC or its participants
with respect to such Notes. In connection with DTC’s program, the Issuer and
Guarantor understand that JPMorgan has previously entered into a commercial
paper Certificate Agreement with DTC, a copy of which, as amended or otherwise
modified and currently in effect, is attached as Exhibit B hereto and as one of
the conditions of their participation therein, it shall be necessary for the
Issuer, the Guarantor and JPMorgan to enter into a Letter of Representations, in
the form of Exhibit C hereto, and for DTC to receive and accept such Letter of
Representation. In accordance with DTC’s program, JPMorgan shall obtain from the
CUSIP Service Bureau a written list of CUSIP numbers for Issuer’s Book-entry
Notes, and JPMorgan shall deliver such list to DTC. The CUSIP Service Bureau
shall bill the Issuer directly for the fee or fees payable for the list of CUSIP
numbers for the Issuer’s Book-entry Notes.
7. ISSUANCE INSTRUCTIONS TO JPMORGAN; PURCHASE PAYMENTS
     The Issuer and the Guarantor understand that all instructions under this
Agreement are to be directed to JPMorgan’s Commercial Paper Operations
Department. JPMorgan shall provide the Issuer, the Guarantor, or, if applicable,
the Issuer’s Dealers, with access to JPMorgan’s Money Market Issuance System or
other electronic means (collectively, the “System”) in order that JPMorgan may
receive electronic instructions for the issuance of Notes. Electronic
instructions must be transmitted in accordance with the procedures furnished by
JPMorgan to the Guarantor, the Issuer or its Dealers in connection with the
System. In the event that the System is inoperable at any time, an Authorized
Representative or a Delegate may deliver written, telephone or facsimile
instructions to JPMorgan, which instructions shall be verified in accordance
with any

2



--------------------------------------------------------------------------------



 



security procedures agreed upon by the parties. JPMorgan shall incur no
liability to the Issuer or the Guarantor in acting upon instructions believed by
JPMorgan in good faith to have been given by an Authorized Representative or a
Delegate. In the event that a discrepancy exists between a telephonic
instruction and a written confirmation, the telephonic instruction will be
deemed the controlling and proper instruction. JPMorgan may electronically
record any conversations made pursuant to this Agreement, and the Issuer and the
Guarantor hereby consent to such recordings. All issuance instructions regarding
the Notes must be received by 1:00 P.M. New York time in order for the Notes to
be issued or delivered on the same day.
(a) Issuance and Purchase of Book-entry Notes. Upon receipt of issuance
instructions from the Issuer or its Dealers with respect to Book-entry Notes,
JPMorgan shall transmit such instructions to DTC and direct DTC to cause
appropriate entries of the Book-entry Notes to be made in accordance with DTC’s
applicable rules, regulations and procedures for book-entry commercial paper
programs. JPMorgan shall assign CUSIP numbers to the Issuer’s Book-entry Notes
to identify the Issuer’s aggregate principal amount of outstanding Book-entry
Notes in DTC’s system, together with the aggregate unpaid interest (if any) on
such Notes. Promptly following DTC’s established settlement time on each
issuance date, JPMorgan shall access DTC’s system to verify whether settlement
has occurred with respect to the Issuer’s Book-entry Notes. Prior to the close
of business on such business day, JPMorgan shall deposit immediately available
funds in the amount of the proceeds due the Issuer (if any) to the Issuer’s
account at JPMorgan and designated in the applicable Program Schedule (the
“Account”), provided that JPMorgan has received DTC’s confirmation that the
Book-entry Notes have settled in accordance with DTC’s applicable rules,
regulations and procedures. JPMorgan shall have no liability to the Issuer or
the Guarantor whatsoever if any DTC participant purchasing a Book-entry Note
fails to settle or delays in settling its balance with DTC or if DTC fails to
perform in any respect.
(b) Issuance and Purchase of Certificated Notes. Upon receipt of issuance
instructions with respect to Certificated Notes, JPMorgan shall: (a) complete
each Certificated Note as to payee (whether “bearer” or specific person, in
either case, as expressly directed by the Issuer, principal amount, date of
issue, maturity date, place of payment, and rate or amount of interest (if such
Note is interest bearing) in accordance with such instructions; (b) countersign
each Certificated Note; and (c) deliver each Certificated Note in accordance
with the Issuer’s instructions. Whenever JPMorgan is instructed to deliver any
Certificated Note other than in person at JPMorgan’s office in New York or
Chicago, JPMorgan shall strike from the Certificated Note the word “Bearer,”
insert as payee the name of the person so designated by the Issuer or the
Guarantor and effect delivery to such payee or to such other person, in each
case, as is specified in such instructions to receive the Certificated Note. The
Issuer and the Guarantor understand that, in accordance with the custom
prevailing in the commercial paper market, delivery of Certificated Notes may be
made before the actual receipt of payment for such Notes in immediately
available funds; however, if JPMorgan is instructed to deliver a Certificated
Note against payment, then delivery may only be made if it is again actual
receipt of payment therefore. If the Issuer has not conditioned delivery of a
Certificated Note against receipt of payment therefore, then once JPMorgan has
delivered a Certificated Note to the designated recipient, the Issuer and the
Guarantor shall bear the risk that such recipient may fail to remit payment of
such Note or return such Note to JPMorgan. Delivery of Certificated Notes shall
be subject to the rules of the New York Clearing House in effect at the time of
such delivery. Funds received in payment of Certificated Notes shall be credited
to the Account.

3



--------------------------------------------------------------------------------



 



8. USE OF SALES PROCEEDS IN ADVANCE OF PAYMENT
     JPMorgan is not obligated to credit the Issuer’s Account for any portion of
the purchase price of any Note for which JPMorgan has not received payment
thereof. From time to time, JPMorgan, in its sole discretion, may permit the
Issuer to have use of funds payable with respect to the Notes prior to
JPMorgan’s receipt of the sales proceeds of such Notes. If JPMorgan makes a
deposit, payment or transfer of funds on behalf of the Issuer before JPMorgan
receives payment for any Notes, such deposit, payment or transfer of funds shall
represent an advance by JPMorgan to the Issuer to be repaid promptly, and in any
event on the same day as it is made, from the proceeds of the sale of the Notes,
or by the Issuer or the Guarantor if such proceeds are not received by JPMorgan.
9. PAYMENT OF MATURED NOTES
     Notice that an Issuer will not redeem any Note on the relative Initial
Redemption Date (as defined in the applicable extendible commercial note
announcement) must be received in writing by JPMorgan by 11:00 A.M. on such
Initial Redemption Date. On any day when a Note matures or is prepaid, the
Issuer shall transmit, or cause to be transmitted, to the Account, prior to 2:00
P.M. New York time on the same day, an amount of immediately available funds
sufficient to pay the aggregate principal amount of such Note and any applicable
interest due. JPMorgan shall pay the interest (if any) and principal on a
Book-entry Note to DTC in immediately available funds, which payment shall be by
net settlement of JPMorgan’s account at DTC. JPMorgan shall pay Certificated
Notes upon presentment. JPMorgan may without liability to the Issuer or the
Guarantor refuse to pay any Note that would result in an overdraft to the
Account.
10. OVERDRAFTS
(a) Intraday overdrafts with respect to each Account shall be subject to
JPMorgan’s policies as in effect from time to time.
(b) An overdraft will exist in an Account if JPMorgan, in its sole discretion,
(i) permits an advance to be made pursuant to Section 8, notwithstanding the
provisions of Section 8, and such advance is not repaid in full on the same day
as it is made, or (ii) pays a Note pursuant to Section 9 in excess of the
available collected balance in such Account. Overdrafts shall be subject to
JPMorgan’s established banking practices, including, without limitation, the
imposition of interest, funds usage charges and administrative fees. The Issuer
shall repay any such overdraft, fees and charges no later than the next business
day, together with interest on the overdraft at the rate established by JPMorgan
for the Account, computed from and including the date of the overdraft to the
date of repayment.
11. NO PRIOR COURSE OF DEALING
     No prior action or course of dealing on the part of JPMorgan with respect
to advances of the purchase price or payments of matured Notes shall give rise
to any claim or cause of action by the Issuer or the Guarantor against JPMorgan
in the event that JPMorgan refuses to pay or settle any Notes for which the
Issuer or the Guarantor has not timely provided funds as required by this
Agreement.
12. RETURN OF CERTIFICATED NOTES
     JPMorgan will in due course cancel any Certificated Note presented for
payment and return such Note to the Issuer. JPMorgan shall also cancel and
return to the Issuer any spoiled or voided Certificated Notes. Promptly upon
written request of the Issuer or at the termination of this Agreement, JPMorgan
shall, as requested by the Issuer, destroy all blank, Certificated Notes that
have been delivered to or at the direction of JPMorgan hereunder and have not
been authorized

4



--------------------------------------------------------------------------------



 



for issuance (the “Unissued Notes”) or (ii) return to the Issuer all Unissued
Notes, and furnish a certificate to the Issuer certifying such actions.
13. INFORMATION FURNISHED BY JPMORGAN
     Upon the reasonable request of the Issuer or the Guarantor, JPMorgan shall
promptly provide the Issuer or the Guarantor with information with respect to
any Note issued and paid hereunder, provided, that the Issuer or the Guarantor
delivers such request in writing and, to the extent applicable and if JPMorgan
has previously provided to the Issuer the following information, includes the
serial number or note number, principal amount, payee, date of issue, maturity
date, amount of interest (if any) and place of payment of such Note.
14. REPRESENTATIONS AND WARRANTIES
(a) The Issuer represents and warrants that: (i) it has the right, capacity and
authority to enter into this Agreement; and (ii) it will comply with all of its
obligations and duties under this Agreement. The Issuer further represents and
agrees that each Note issued and distributed upon its instruction pursuant to
this Agreement shall constitute the Issuer’s representation and warranty to
JPMorgan that such Note is a legal, valid and binding obligation of the Issuer,
and that such Note is being issued in a transaction which is exempt from
registration under the Securities Act of 1933, as amended, and any applicable
state securities law.
(b) The Guarantor represents and warrants that: (i) it has the right, capacity
and authority to enter into this Agreement and to execute and deliver its
guaranty of the Notes; and (ii) it will comply with all of its obligations and
duties under this Agreement. The Guarantor further represents and agrees that
its guaranty of each Note issued and distributed pursuant to this Agreement
shall constitute the legal, valid and binding obligation of the Guarantor and
shall be exempt from registration under the Securities Act of 1933, as amended,
and any applicable state securities law.
15. DISCLAIMERS
     Neither JPMorgan nor its directors, officers, employees or agents shall be
liable for any act or omission under this Agreement except in the case of gross
negligence, willful misconduct, or unlawful conduct. IN NO EVENT SHALL JPMORGAN
BE LIABLE FOR SPECIAL, INDIRECT OR CONSEQUENTIAL LOSS OR DAMAGE OF ANY KIND
WHATSOEVER (INCLUDING BUT NOT LIMITED TO LOST PROFITS), EVEN IF JPMORGAN HAS
BEEN ADVISED OF THE LIKELIHOOD OF SUCH LOSS OR DAMAGE AND REGARDLESS OF THE FORM
OF ACTION. In no event shall JPMorgan be considered negligent in consequence of
complying with DTC’s rules, regulations and procedures. The duties and
obligations of JPMorgan, its directors, officers, employees or agents shall be
determined by the express provisions of this Agreement and they shall not be
liable except for the performance of such duties and obligations as are
specifically set forth herein and no implied covenants shall be read into this
Agreement against them. Neither JPMorgan nor its directors, officers, employees
or agents shall be required to ascertain whether any issuance or sale of any
Notes (or any amendment or termination of this Agreement) has been duly
authorized or is in compliance with any other agreement to which the Issuer or
the Guarantor is a party (whether or not JPMorgan is also a party to such
agreement).
16. INDEMNIFICATION
     The Issuer and the Guarantor jointly and severally agree to indemnify,
defend and hold harmless JPMorgan, its directors, officers, employees and agents
(collectively, “indemnitees”) from and against any and all liabilities, claims,
losses, damages, penalties, costs and expenses (including reasonable attorneys’
fees and disbursements) suffered or incurred by or asserted or

5



--------------------------------------------------------------------------------



 



assessed against any indemnitee arising in respect of this Agreement, except in
respect of any indemnitee for any such liability, claim, loss, damage, penalty,
cost or expense resulting from the gross negligence, willful misconduct, or
unlawful conduct of such indemnitee. This indemnity will survive the termination
of this Agreement.
17. OPINION OF COUNSEL
     When delivering each Program Schedule, the Issuer and the Guarantor shall
deliver to JPMorgan all documents it may reasonably request relating to the
existence of the Issuer and authority of the Issuer for this Agreement,
including, without limitation, an opinion of counsel, substantially in the form
of Exhibit D hereto.
18. NOTICES
     All notices, confirmations and other communications hereunder shall (except
to the extent otherwise expressly provided) be in writing and shall be sent by
first-class mail, postage prepaid, by telecopier or by hand, addressed as
follows, or to such other address as the party receiving such notice shall have
previously specified to the party sending such notice:
All notices, confirmations and other communications:

          If to the Issuer:   c/o Weatherford International Ltd.     515 Post
Oak Blvd.     Houston, TX 77027
 
  Attention:   Cash & Banking Manager and/or Assistant Treasurer
 
  Telephone:   (713) 693-4187(Cash & Banking Manager)
 
  Telephone:   (713) 693-4189 (Assistant Treasurer)
 
  Facsimile:   (713) 693-4315
 
        If to the Guarantor:   Weatherford International, Inc.     515 Post Oak
Blvd.     Houston, TX 77027
 
  Attention:   Cash & Banking Manager and/or Assistant Treasurer
 
  Telephone:   (713) 693-4187 (Cash & Banking Manager)
 
  Telephone:   (713) 693-4189 (Assistant Treasurer)
 
  Facsimile:   (713) 693-4315
 
        If to JPMorgan concerning the daily issuance and redemption of Notes:
 
            Attention: Commercial Paper Operations     227 West Monroe, 26th
Floor     Chicago, IL 60606
 
  Telephone:   (312) 267-5100
 
  Facsimile:   (312) 267-5202
 
        All other:   Attention: Commercial Paper Client Services     227 West
Monroe, 26th Floor     Chicago, IL 60606
 
  Telephone:   (312) 267-5044
 
  Facsimile:   (312) 267-5212

19. COMPENSATION
     The Issuer shall pay compensation for services pursuant to this Agreement
in accordance with the pricing schedules furnished by JPMorgan to, and agreed
by, the Issuer from time to time

6



--------------------------------------------------------------------------------



 



and upon such payment terms as the parties shall determine. The Issuer shall
also reimburse JPMorgan for any fees and charges imposed by DTC with respect to
services provided in connection with the Book-entry Notes.
20. BENEFIT OF AGREEMENT
     This Agreement is solely for the benefit of the parties hereto and no other
person shall acquire or have any right under or by virtue hereof.
21. TERMINATION
     This Agreement may be terminated at any time by either party by one
business day’s prior written notice to the other, but such termination shall not
affect the respective obligations and liabilities of the parties hereunder
arising prior to such termination.
22. FORCE MAJEURE
     In no event shall JPMorgan be liable for any failure or delay in the
performance of its obligations hereunder because of circumstances beyond
JPMorgan’s control, including, but not limited to, acts of God, flood, war
(whether declared or undeclared), terrorism, fire, riot, strikes or work
stoppages for any reason, embargo, government action, including any laws,
ordinances, regulations or the like which restrict or prohibit the providing of
the services contemplated by this Agreement, inability to obtain material,
equipment, or communications or computer facilities, or the failure of equipment
or interruption of communications or computer facilities, and other causes
beyond JPMorgan’s control whether or not of the same class or kind as
specifically named above.
23. ENTIRE AGREEMENT
     This Agreement, together with the exhibits attached hereto, constitutes the
entire agreement among JPMorgan, the Issuer and the Guarantor with respect to
the subject matter hereof and supersedes in all respects all prior proposals,
negotiations, communications, discussions and agreements between the parties
concerning the subject matter of this Agreement.
24. WAIVERS AND AMENDMENTS
     No failure or delay on the part of any party in exercising any power or
right under this Agreement shall operate as a waiver, nor does any single or
partial exercise of any power or right preclude any other or further exercise,
or the exercise of any other power or right. Any such waiver shall be effective
only in the specific instance and for the purpose for which it is given. No
amendment, modification or waiver of any provision of this Agreement shall be
effective unless the same shall be in writing and signed by each party hereto.
25. BUSINESS DAY
     Whenever any payment to be made hereunder shall be due on a day which is
not a business day for JPMorgan in Chicago, Illinois or New York, New York, then
such payment shall be made on JPMorgan’s next succeeding business day.
26. COUNTERPARTS
     This Agreement may be executed in counterparts and by the different parties
hereto in separate counterparts, each of which shall be deemed an original and
such counterparts together shall constitute but one instrument. Delivery of an
executed counterpart hereof (or signature page hereto) by facsimile, telecopy or
electronic mail shall be effective as delivery of an original, manually executed
counterpart of this Agreement, provided that delivery of such executed
counterpart

7



--------------------------------------------------------------------------------



 



(or signature page hereto) shall not excuse the subsequent delivery of original
executed counterparts hereof (or signature pages hereto).
27. HEADINGS
     The headings in this Agreement are for purposes of reference only and shall
not in any way limit or otherwise affect the meaning or interpretation of any of
the terms of this Agreement.
28. ACCOUNT CONDITIONS
     Each Account shall be subject to JPMorgan’s account conditions, as in
effect from time to time; provided in no event shall any Account be subject to
offset other than for matured and unpaid obligations that arose hereunder.
29. GOVERNING LAW
     This Agreement and the Notes shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
the conflict of laws provisions thereof.
30. JURISDICTION AND VENUE
     Each party hereby irrevocably and unconditionally submits to the
non-exclusive jurisdiction of the United States District Court for the Southern
District of New York and any New York State court located in the Borough of
Manhattan in New York City and of any appellate court from any thereof for the
purposes of any legal suit, action or proceeding arising out of or relating to
this Agreement (a “Proceeding"). Each party hereby irrevocably agrees that all
claims in respect of any Proceeding may be heard and determined in such Federal
or New York State court and irrevocably waives, to the fullest extent it may
effectively do so, any objection it may now or hereafter have to the laying of
venue of any Proceeding in any of the aforementioned courts and the defense of
an inconvenient forum to the maintenance of any Proceeding.
31. AGENT FOR SERVICE OR PROCESS
     The Issuer, to the extent it is not qualified to do business in New York,
hereby irrevocably designates, appoints and empowers CT Corporation System, with
offices on the date hereof at 111 Eighth Avenue, New York, New York 10011, as
its designee, appointee and agent to receive, accept and acknowledge for and on
its behalf, and in respect of its property, service of any and all legal
process, summons, notices and documents which may be served in any such action
or proceeding. If for any reason such designee, appointee and agent shall cease
to be available to act as such, the Issuer agrees to designate a new designee,
appointee and agent in New York on the terms and for the purposes of this
provision satisfactory to JPMorgan. The Issuer further irrevocably consents to
the service of process out of any of the aforementioned courts in any such
action or proceeding by the mailing of copies thereof by registered or certified
mail, postage prepaid, to it at its address provided in Section 18 of the
Agreement, and at its registered office, if different. Such service to become
effective thirty days after such mailing. Nothing herein shall affect the right
of any party hereto to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against the Issuer in any other
jurisdiction.
32. WAIVER OF TRIAL BY JURY
     EACH PARTY HEREBY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING
ARISING OUT OF OR RELATING TO ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

8



--------------------------------------------------------------------------------



 



33. WAIVER OF IMMUNITY
     To the extent that the Issuer or any of its properties, assets or revenues
may have or may hereafter become entitled to, or have attributed to them, any
right of immunity, on the grounds of sovereignty or otherwise, from any legal
action, suit or proceeding in connection with or arising out of this Agreement
or the Notes or the offer and sale of the Notes, from the giving of any relief
in any thereof, from setoff or counterclaim, from the jurisdiction of any court,
from service of process, from attachment upon or prior to judgment, from
attachment in aid of execution of judgment, or from execution of judgment, or
other legal process or proceeding for the giving of any relief or for the
enforcement of any judgment, in any jurisdiction in which proceeding may at any
time be commenced, with respect to its obligations, liabilities or any other
matter under or arising out of or in connection with this Agreement or the
Notes, it hereby irrevocably and unconditionally waives, and agrees for the
benefit of JPMorgan and any holder from time to time of the Notes not to plead
or claim, any such immunity, and consents to such relief and enforcement.
34. WITHHOLDING TAXES
     The Issuer agrees that in the event that any withholding or other tax,
assessment or governmental charge is imposed by Bermuda or any political
subdivision thereof or taxing authority therein on account of this Agreement or
any payments thereon or hereunder, the Issuer shall promptly notify JPMorgan in
writing and further agree that all amounts payable by it in respect of any Note
or this Agreement shall be paid without set-off or counterclaim and free and
clear of, and without deduction or withholding for or on account of, any present
or future tax, assessment or other governmental charge or any interest or
penalty thereon (collectively, “Tax") imposed, levied, collected, assessed or
required to be deducted, withheld or paid by or for the account of Bermuda or
any taxing authority or political subdivision thereof or therein. If any such
Tax is required by law to be withheld or deducted from any such payment, the
Issuer shall pay the full amount of such Tax and pay such additional amounts as
may be necessary to ensure that the net amount actually received by the person
entitled to such payment is equal to the amount such person would have received
had no such Tax been withheld from such payment, provided that the Issuer shall
not be required to pay any such additional amount on account of any Tax that
would not have been so imposed but for the existence of any present or former
personal or business connection between the person entitled to such payment and
Bermuda other than the mere receipt of such payment or the ownership or holding
of such Note.
35. JUDGMENT CURRENCY
     The obligation of the Issuer to make payment in lawful currency of the
United States of America (“Dollars") of any and all amounts due hereunder or
under the Notes shall not be discharged or satisfied by any tender or any
recovery pursuant to any judgment in any currency other than Dollars, except to
the extent that such tender or recovery shall result in the actual receipt by
JPMorgan in New York or the holders of the Notes of the full amount of Dollars
payable hereunder or under the Notes, and shall be enforceable as an alternative
or additional cause of action for the purpose of recovering in Dollars the
amount, if any, by which such actual receipt shall fall short of the full amount
of Dollars so paid.
36. GUARANTY PROVISIONS
     In consideration of the services provided by JPMorgan under this Agreement,
the Guarantor hereby absolutely, unconditionally and irrevocably guarantees (as
primary obligor and not merely as surety) the due and punctual payment, when and
as the same shall become due and payable, of each and every obligation of the
Issuer hereunder (each of the foregoing being an “Obligation” and, collectively,
the “Obligations") at the time and place and otherwise in accordance with the
terms of this Agreement, irrespective of (i) the validity, binding effect,
legality,

9



--------------------------------------------------------------------------------



 



enforceability or modification to, or amendment or waiver of, or compliance
with, the Notes or this Agreement, (ii) whether the Notes or this Agreement
shall have been duly executed by the respective parties thereto, (iii) any
change in the existence or structure of, or the bankruptcy or insolvency of, the
Issuer, (iv) the absence of any action to enforce any Obligation or the Notes or
this Agreement or any collateral security or other guaranty thereof, (v) any
extension, renewal, settlement, compromise, waiver or release in respect of any
Obligation, the Notes or this Agreement, (vi) the existence of any claim,
set-off, counterclaim or other right that the Guarantor may have against the
Issuer, the noteholders or JPMorgan, or (vii) any other circumstance that might
otherwise constitute a legal or equitable discharge or defense of the Guarantor.
The Guarantor hereby agrees that upon default in the payment when due of any
Obligation it will forthwith cause the payment of each and every Obligation to
be made punctually to JPMorgan, when and as the same shall become due and
payable, and as if such payment were made by the Issuer. The Guarantor hereby
expressly waives presentment, demand, protest or notice of any kind whatsoever,
as well as any requirement that the noteholders, or JPMorgan on behalf of the
noteholders, file claims in the event of receivership or bankruptcy of the
Issuer, or exhaust any right to take any action against the Issuer or with
respect to any collateral at any time securing the Obligations or any other
guaranty thereof; and the Guarantor hereby consents to any and all extensions of
time of payment of any or all of the Obligations and to the release of any such
collateral or other guaranty. This guaranty is a guaranty of payment and not of
collection merely and shall be a continuing guaranty and, as such, shall remain
operative and in full force and effect until all Obligations shall have been
paid and actually received in full by the party to whom any such Obligation is
due. If at any time any payment of any Obligation is rescinded or must otherwise
be restored or returned upon the insolvency, bankruptcy, reorganization,
dissolution or liquidation of the Issuer (or the appointment of a trustee,
receiver, intervenor or conservator or similar official for the Issuer or any
substantial part of its assets, the Guarantor’s obligations hereunder with
respect to such payment shall be reinstated at such time as though such payment
had not been made. The Guarantor hereby irrevocably agrees that it will not be
entitled to enforce any right or remedy arising out of any right of subrogation
that it may have or be entitled to, by operation of law or otherwise, as a
result of payments by such Guarantor hereunder, until all Obligations have been
paid and actually received in full by the party to whom any such Obligation is
due.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed on their behalf by duly authorized officers as of the day and year
first-above written.

                      JPMORGAN CHASE BANK,                 NATIONAL ASSOCIATION
      WEATHERFORD INTERNATIONAL LTD.                 [Name of Issuer]
   
 
                   
By:
  /s/ Maria Romero       By:   /s/ Burt M. Martin    
 
                   
Name:
  Maria Romero       Name:   Burt M. Martin    
Title:
  Trust Officer       Title:   Sr. VP, Gen. Counsel and Sec.    
Date:
  10/26/05       Date:   10/25/05    
 
                                WEATHERFORD INTERNATIONAL, INC.                
[Name of Guarantor]
   
 
                   
 
          By:   /s/ Burt M. Martin    
 
                   
 
          Name:   Burt M. Martin    
 
          Title:   Sr. VP, Gen. Counsel and Sec.    
 
          Date:   10/25/05    

11



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF OPINION
Date:                                        
[Name and Address of Dealer]
Ladies and Gentlemen:
     We have acted as counsel
to                                                             ,
a                                         corporation (the “Company”), in
connection with the proposed offering and sale by the Company of commercial
paper in the form of short-term promissory notes (the “Notes”), which Notes are
guaranteed by                                         (the “Guarantor”).
     In our capacity as such counsel, we have examined a specimen form of Note,
an executed copy of the Commercial Paper Dealer Agreement dated
                                         , 199___(the “Agreement”) between the
Company and [Name of Dealer] (the “Dealer”), the form of guaranty (the
“Guaranty”) and the Issuing and Paying Agency Agreement dated
                                         , 199___(the “Issuing and Paying Agency
Agreement”) among the Company, the Guarantor and JPMorgan Chase Bank, National
Association (“JPMorgan”) as well as originals, or copies certified or otherwise
identified to our satisfaction, of such other records and documents as we have
deemed necessary as a basis for the opinions expressed below. In such
examination, we have assumed the genuineness of all documents submitted to us as
originals, and the conformity to the originals of all documents submitted to us
as copies.
     [We have advised the Company with respect to the uses of the proceeds from
the sale of the Notes that would constitute “current transactions” within the
meaning of Section ___of the Securities Act of 1933 as amended (the “Securities
Act”). We have received and relied upon a statement of an [executive] officer of
the Company setting forth the proposed use of the proceeds.1
     Capitalized terms used herein without definition are used as defined in the
Agreement.
Based upon the foregoing, it is our opinion that:2
     1. The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of
                                         and has all the requisite power and
authority to execute, deliver and perform its obligations under the Notes, the
Agreement and the Issuing and Paying Agency Agreement.
     2. Each of the Agreement and the Issuing and Paying Agency Agreement has
been duly authorized, executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally, and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law)[, and except as
rights to indemnity and contribution may be limited by federal or state law.
     3. The Notes have been duly authorized, and when issued and delivered as
provided in the Issuing and Paying Agency Agreement, will be duly and validly
issued and delivered
 

1   For 3(a)(3) Programs only   2   With appropriate conforming changes, the
following opinions are to be given with respect to the Guarantor and the
Guaranty.

 



--------------------------------------------------------------------------------



 



and will constitute legal, valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
     4. The issuance and sale of Notes under the circumstances contemplated by
the Agreement do not require registration of the Notes under the Securities Act,
pursuant to the exemption from registration contained in Section thereof, and do
not require compliance with any provision of the Trust Indenture Act of 1939 as
amended; and the Notes will rank at least pari passu with all other unsecured
and unsubordinated indebtedness of the Company.
     5. No consent or action of, or filing or registration with, any
governmental or public regulatory body or authority, including the Securities
and Exchange Commission, is required to authorize, or is otherwise required in
connection with the execution, delivery or performance of the Agreement, the
Issuing and Paying Agency Agreement or the Notes, except as may be required by
the securities or Blue Sky laws of the various states in connection with the
offer and sale of the Notes.
     6. Neither the execution and delivery of the Agreement and the Issuing and
Paying Agency Agreement, nor the issuance and delivery of the Notes in
accordance with the Issuing and Paying Agency Agreement, nor the fulfillment of
or compliance with the terms and provisions of either thereof by the Company
will (i) result in the creation or imposition of any mortgage, lien, charge or
encumbrance of any nature whatsoever upon any of the properties or assets of the
Company, or (ii) violate or result in an event of default under any of the terms
of the Company’s charter documents or by-laws, any contract or instrument to
which the Company is a party or by which it or its property is bound, or any law
or regulation, or any order, writ, injunction or decree of any court or
government instrumentality to which the Company is subject or by which it or its
property is bound.
     7. There is no litigation or governmental proceeding pending, or to the
knowledge of the Company threatened, against or affecting the Company or any of
its subsidiaries which might result in a material adverse change in the
conditions (financial or otherwise), operations or business prospects of the
Company or the ability of the Company to perform its obligations under the
Agreement, the Issuing and Paying Agency Agreement or the Notes.
     8. The Company is not an “investment company” or an entity “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
     This opinion may be delivered to the Issuing and Paying Agent and any
nationally recognized rating agency (in connection with the rating of the
Notes), each of which may rely on this opinion to the same extent as if such
opinion were addressed to it.
Very truly yours,

2